PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/749,163
Filing Date: 22 Jan 2020
Appellant(s): Qi et al.



__________________
Stephen J. Walder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 2, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 5, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-9, 12-15, and 18-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 4-6, 8, 9, 12-15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Dattatri et al., US Publication 2020/0026877 (hereinafter Dattatri) in view of Yang, US Publication 2020/0387629, both cited on the Notice of References Cited dated April 30, 2021, in further view of Stankiewicz et al., US Publication 2016/0321468 (hereinafter Stankiewicz).

(2) Response to Argument
A. Rejection under 35 U.S.C. § 112(b)

Regarding the rejection of claims 1, 4-9, 12-15, and 18-20 under 35 U.S.C. § 112(b), Appellant argues the rejection is “based on a misreading of the claimed feature” and the “claimed feature clearly states that the output text has both encoded and non-encoded text.” (App. Br. 6). Appellant continues by merely stating “[a]nyone of ordinary skill in the art reading this claimed feature would readily understand that the output comprises a first portion that encodes the one. Or [sic] more pieces of personally identifiable information by projecting the template characters by direct character-level Id.). The examiner disagrees.

Claims 1, 9, and 15 include the limitation “generating by at least utilizing the character-to-template mappings for the one or more pieces of personally identifiable information, an output text that encodes the one or more pieces of personally identifiable information by  projecting the template characters by direct character-level mapping, such that the output text comprises encoded personally identifiable information encoded with projected template characters,  Qi et al. - 16/749,163and non-encoded text corresponding to non-personally identifiable information in the received input text.” (Emphasis added).
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
Further, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
The claims recite the broad recitation “generating by at least utilizing the character-to-template mappings for the one or more pieces of personally identifiable information, an output text that encodes the one or more pieces of personally identifiable information by projecting the template characters by direct character-level mapping,” and the claim also recites “such that the output text comprises encoded personally identifiable information encoded with projected template characters, Page 2 of 13 Qi et al. - 16/749,163and non-encoded text corresponding to non-personally identifiable information in the received input text,” which is the narrower statement of the limitation. The claims are considered indefinite because there is a 
Linguistically, the phrase “such that” can be used to mean that the following clause is an ordinary and expected result of the prior clause or it can act as merely a transition between two related but active clauses. For example, in the phrase “the kids are born relatively normal, but as they go through life bone accretes all over them such that they can no longer move,” the statement that the children “can no longer move” is the natural result of the prior clause that the bonces accrete, and thus, the second clause (i.e., they can no longer move) is intrinsically present whenever the first clause (i.e., the bonces accrete over time). However, in the phrase “place the sample on the flat watch glass inside the glass ring form such that the sample is centered in the ring form,” the statement that “the sample is centered in the ring form” is a separate requirement that must also be performed when “plac[ing] the sample.” Thus, in this case, the sentence places two separate requirements, that the sample is placed on the watch glass and that the same is centered in the ring form. In these examples, the particular meaning of “such that” can be inferred from the language itself; children do not normally lose movement while placing one thing inside the other does not always guarantee it is centered. However, this is not always the case and some uses of the phrase “such that” are ambiguous. 
In the present instance, the wording is ambiguous. First, this limitation may be interpreted to mean that the step of “generating … an output text that encodes the one or more pieces of personally identifiable information by projecting the template characters by direct character-level mapping” will naturally result (and thus always occur when the claimed generation occurs) in “the output text comprises encoded personally identifiable information encoded with projected template characters,  Qi et al. - 16/749,163and non-encoded text corresponding to non-personally identifiable information in the received input text.” The act of “projecting the template characters by direct character-level mapping,” as required by the 
Second, this limitation may be interpreted to mean that the steps of “the output text comprises encoded personally identifiable information encoded with projected template characters,  Qi et al. - 16/749,163and non-encoded text corresponding to non-personally identifiable information in the received input text” must occur as a separate limitation of the claim. 
Thus, the use of a broad limitation followed by a narrow limitation, in this instance, creates two distinct and mutually exclusive interpretations, rendering it indefinite. Miyazaki at 1211. 
Further, because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted). In other words, broadly but reasonably construing this claim limitation to have two possible interpretations creates no harm to the appellant because it may, quite easily, amend the claims to clarify the intended scope. For example, should Appellant desire the first proffered interpretation, the claims could be amended to “generating by at least utilizing the character-to-template mappings for the one or more pieces of personally identifiable information, an output text that encodes the one or more pieces of personally identifiable information by  projecting the template characters by direct character-level mappingwherein 

Additionally, Appellant is required to provide “substantive arguments in an appeal brief” and “a naked assertion” does not meet the specificity requirements set forth in 37 C.F.R. § 41.37. See In re Lovin, 99 USPQ2d1373, 1379 (Fed. Cir. 2011). Further, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Failure to present substantive arguments constitutes waiver. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, … the Board may treat any argument with respect to that ground of rejection as waived.”). Moreover, 37 C.F.R. § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief … will not be considered by the Board.” 
As shown above, the examiner has objectively proven that this limitation is indefinite. However, the only rebuttal supplied by the appellant is that “[t]here is nothing indefinite about this” and “[a]nyone of ordinary skill in the art reading this claimed feature would readily understand [the claim limitation].” (App. Br. 6). In other words, Appellant has merely presented “arguments of counsel” without a single piece of evidence as to the definiteness of the claims and, thus, has not provided a substantive argument. As a result, Appellant has failed to properly contest this ground of rejection. Finally, because no argument has been made, further discussion in a reply brief cannot properly be made.
Therefore, for each of these reasons, the examiner’s rejection of the claims under 35 U.S.C. § 112(b) should be affirmed. 

B. Rejection under 35 U.S.C. § 103 Based on Dattatri, Yang and Stankiewicz

Regarding the rejection of claim 1 under 35 U.S.C. § 103, Appellant first recites the claim, emphasizing approximately half of the claim with no indication as to why these portions are emphasized. (App. Br. 7-8). Appellant follows this with a general statement of the law of obviousness. (Id. at 8-9). Next, Appellant states that the presented arguments are “not an attempt to argue the references individually without considering the alleged combination,” (Id. at 9) even though Appellant later does just that. Then, Appellant characterizes Dattatri for several paragraphs. (Id. at 9-10). Appellant subsequently provides a series of conclusory statements that “[n]one of [Dattatri] teaches or suggests the specific features” of three entire claim limitations. (Id. at 10-11). 
Finally, Appellant concludes this discussion of Dattatri by stating that “[w]hile Dattatri may teach replacing characters in PII with other characters, Dattatri does not teach or suggest the specifically claimed mechanisms” because “Applicants [sic] are not claiming a general concept of replacing characters with other characters, which is what the cited portion of the Dattatri reference’s teachings actually teach, but rather Applicants [sic] are claiming a specific mechanism involving the specific operations recited in the claim which includes the above emphasized features which are clearly not taught or suggested by the generic teaching in Dattatri to merely replace characters in PII with other characters.” (Id. at 10-11). The examiner disagrees.

As discussed above, Appellant is required to provide “substantive arguments in an appeal brief” and “a naked assertion” does not meet the specificity requirements set forth in 37 C.F.R. § 41.37. See In re Lovin, 99 USPQ2d1373, 1379 (Fed. Cir. 2011). Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Failure to present substantive arguments constitutes waiver. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, … the Board may treat any argument with respect to that ground of rejection as waived.”). Moreover, 37 C.F.R. § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief … will not be considered by the Board.”
And here, Appellant has against failed to provide more than “a naked assertion” that nothing in Dattatri teaches multiple claimed limitations with only the bare statement that Dattatri merely discloses “a general concept of replacing characters with other characters” while Appellant generally claims “a specific mechanism involving the specific operations recited in the claim which includes the above emphasized features.” (App. Br. 10-11). Appellant never explains how or why the teachings of Dattatri are different from the claimed limitations. Instead, Appellant merely alleges they are different. Thus, Appellant has failed to properly contest this ground of rejection. Finally, because no argument has been made, further discussion in a reply brief cannot properly be made.

However, for the Board’s convenience, it shall be discussed how the combination of Dattatri, Yang, and Stankiewicz teaches the referenced limitations even though one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The first quoted limitation is “performing a character analysis of each character of each piece of personally identifiable information, specifically at least by generating, for each piece of the one or more pieces of personally identifiable information, a generic vector for the one or more characters of the piece, wherein the generic vector specifies a vector representation of the one or more characters of the piece.” (App. Br. 10). No limitations in claim 1 exactly correspond to the argued limitation, and, as a In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998) (The “name of the game is the claim” and unclaimed features cannot impart patentability to claims).

Dattatri analyzes the text and “replac[es] alphabetic characters” with a symbol as part of the Personally Identifiable Information (PII) removal process. (Dattatri ¶ 16, first sentence). In order to replace those characters, they must first be analyzed to be determined that they are both characters and part of PII. Thus, Dattatri is “performing a character analysis of each character of each piece of personally identifiable information,” as claimed.
Further, the present specification discloses that a generic vector is each piece of “personally identifiable information” and gives examples a first vector “John,” a second vector “Smith,” and a third vector “750.” (Spec. ¶ 40). Thus, a generic vector is understood, based on the present specification, to at least include a text string of the PII. Dattatri gives multiple examples of possessing such vectors. For instance, Dattatri explicitly discloses a vector representation of a user name “john_doe,” a vector representation of a telephone number “(123) 456-07890,” and a vector representation of an email address “john_doe@domain.com.” (Dattatri ¶ 16). Each of these are text strings representing PII (e.g., a user name, a telephone number, and an email address) and are, therefore, generic vectors within the scope of the present specification. Further, Dattatri discloses that this data is generated by gathering it from a variety of sources on a user’s computer. (Dattatri ¶ 13). Therefore, Dattatri also discloses “generating, for each piece of the one or more pieces of personally identifiable information, a generic vector for the one or more characters of the piece, wherein the generic vector specifies a vector representation of the one or more characters of the piece” and the examiner’s rejection should be affirmed.



The present specification gives multiple examples of a “template vector,” and they all generally follow the same format. Specifically, a character is used to indicate a type of data that is being replaced in a vector. (Spec. ¶¶ 39, 42). For example, the generic vector “02134” would result in the template vector “nnnnn,” with ‘n’ being used to indicate that the value is a number. (Id.).
Dattatri discloses generating a series of replacement vectors for each vector of PII (i.e., “for each piece of personally identifiable information”) and gives examples of the vector “john_doe” having replacement vector “aaaa_aaa,” the vector “(123) 456-07890” having the replacement vector “(000) 000-0000,” and the vector representation “john_doe@domain.com” having the replacement vector “aaaa_aaa@aaaaaa.aaa.” (Dattatri ¶ 16). Dattatri further discloses that ‘a’ is used to represent “alphabetic characters” and ‘0’ is used to represent “numeric value[s].” (Id.). Both “alphabetic characters” and “numeric value[s]” are a form of character type, and are used just as Appellant uses ‘n’ to represent numbers. Thus, these generated replacement vectors are “mapping[s of] the identified character type to an associated template character in a set of template characters in a template character data structure” that are “based on the associated identified character type” as claimed.
Moreover, generating these replacement vectors is “generating, for each piece of the one or more pieces of personally identifiable information, a template vector for the one or more template 
Therefore, Dattatri also discloses “for each piece of personally identifiable information, and based on the associated identified character type, mapping the identified character type to an associated template character in a set of template characters in a template character data structure at least by generating, for each piece of the one or more pieces of personally identifiable information, a template vector for the one or more template characters of the piece, wherein the template vector specifies a vector representation of replacement characters for the one or more characters of the piece” and the examiner’s rejection should be affirmed.

The third quoted limitation is “generating, for each piece of the one or more pieces of personally identifiable information, a character-to-template mapping at least by concatenating the generic vector for the piece with the template vector for the piece.” 

Nothing in the Specification defines the term “concatenating,” although an example is given of “(‘02134’,‘nnnnn’)” as the result of concatenating the generic vector and template vector. (Spec. ¶ 43). However, when Appellant fails to act as its own lexicographer, as it has here, it is improper to “limit[] the claimed invention to preferred embodiments or specific examples in the specification.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1346-47 (Fed. Cir. 2015) (quoting Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1328 (Fed. Cir. 2002)). Additionally, the present specification also explicitly rejects such a limited interpretation of the claims. (Spec. ¶¶ 4, 19, 20, 21, 22, 25, and 61). Therefore, the “words of the Concatenate; July 5, 2019; www.merriam-webster.com; Page 1).
Although Dattatri must intrinsically generate some form of mapping in order to reverse the replacement, Dattatri was never put forth to teach this element. (Final Act. 7-8). Thus, Appellant’s argument fails for at least this reason.
Stankiewicz, however, does at least teach and/or suggest this limitation. Specifically, Stankiewicz discloses the generation of a table that includes a series of n-grams, which include PII such as “John Doe” that are placed next to an obfuscation token for that n-gram. (Stankiewicz ¶ 34 and Fig. 4A).1 This is a form of concatenation because, by placing the n-gram and the token in the same row of a table, those items are “linked together” by the row. Further, by the limitation’s own plain language, the step of concatenation is the claimed “generating … a character-to-template mapping.” As a result, Stankiewicz discloses “generating, for each piece of the one or more pieces of personally identifiable information, a character-to-template mapping at least by concatenating the generic vector for the piece with the obfuscation token for the piece.” Moreover, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Stankiewicz was combined with Dattatri, that the mapping table of Stankiewicz would be used with the generic and template vectors of Dattatri for the reasons discussed in the Final Rejection. (Final Act. 7-8). Therefore, the combination of Dattatri, Yang, and Stankiewicz discloses this limitation and the examiner’s rejection should be affirmed.

Appellant next characterizes Yang and concludes “the alleged combination of Dattatri and Yang still would not teach or suggest the specific mechanism of the independent claims directed to the 

This argument fails for several reasons. As has been discussed twice above, “a naked assertion” does not meet the specificity requirements set forth in 37 C.F.R. § 41.37. Here, Appellant just makes the statement that the combination of Dattatri and Yang “still would not teach or suggest” the claimed limitations without providing any explanation as to how the facts of the case apply. Instead, Appellant has chosen to dismiss the teachings of the combination of Dattatri, Yang, and Stankiewicz with no discussion.
In addition, Appellant’s argument is based on an erroneous premise – namely that the combination of Dattatri, Yang, and Stankiewicz does not teach these limitations. As has been shown above, the combination of Dattatri, Yang, and Stankiewicz does, in fact, teach these specific limitations. 
Finally, Yang was never offered for teaching these limitations and, thus, Appellants argument fails for this reason as well.
Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 

Appellant next argues that “the alleged combination [of Dattatri and Yang] does not teach or suggest these features, the alleged combination also fails to teach or suggest the feature of ‘generating, at least by utilizing the character-to-template mappings for the one or more pieces of personally identifiable information…’” because “Dattatri does not teach or suggest the particular vectors and vector-based mapping structure recited in the amended claims” while “the Yang reference … does not 

Again, Appellant has merely provided “a naked assertion” that the combination of Dattatri and Yang does not teach or suggest this limitation and, thus, this argument fails to comply with 37 C.F.R. § 41.37. Further, Appellant has also again argued that references do not teach a limitation for which those references were never offered to teach. (Final Act. 7).
In the present instance, this limitation is taught by the combination of Dattatri, Yang, and Stankiewicz. (Id.). Stankiewicz generates a “second data stream” (i.e., an output text) by using the character-to-template mapping table 420A. (Stankiewicz ¶ 34).2 For the reasons disused above, the mapping table 420A corresponds to the “the character-to-template mappings for the one or more pieces of personally identifiable information.” Therefore, the combination of Dattatri, Yang, and Stankiewicz does teach and/or suggest this limitation and the examiner’s rejection should be affirmed.

Appellant next argues that the “addition of Stankiewicz to the alleged combination of Dattatri and Yang … does not address the other features of the claims that Appellants have shown above are not taught or suggested by Dattatri and Yang.” (App. Br. 12). The examiner disagrees.

As has been shown above, this statement is patently false as Stankiewicz was used for more than “the last feature of the independent claims.” The Final Rejection discusses several limitations taught by Stankiewicz. (Final Act. 7-8). Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed. 



Again, Appellant’s argument is based on an erroneous premise – namely that Stankiewicz fails to teach “the particular vectors and vector based mapping structure” and “the particular output generation.” As has been discussed above, the combination of Dattatri, Yang, and Stankiewicz at least teaches and/or suggests both of these features. 

Appellant next characterizes the teachings of Stankiewicz without providing an argument. (App. Br. 12).

Much like Appellant has previously done when discussing Dattatri, Appellant then provides a series of bare statements that “[t]here is no” teaching of a list of claim limitations in Stankiewicz. (Id. at 13). The examiner disagrees.

Continuing Appellant’s pattern, the appellant has again presented an argument that fails to comply with the requirements of 37 C.F.R. § 41.37 or address claim limitations for which the reference was actually offered to teach. For each limitation, Appellant merely begins a sentence with “[t]here is no” and concludes it with a claim limitation. Not once does Appellant provide any analysis or discussion of why the teachings of Stankiewicz are different from the claimed limitations. Thus, Appellant has failed to properly contest this ground of rejection. Further, because no argument has been made, further discussion in a reply brief cannot properly be made.

Finally, as has also been shown above, it is the combination of Dattatri, Yang, and Stankiewicz that at least teaches and/or suggests the claimed limitations “generation, for each piece of the one or more pieces of personally identifiable information, a character-to-template mapping at least by concatenating the generic vector for the piece with the template vector for the piece” and “generation, at least by utilizing the character-to-template mappings for the one or more pieces of personally identifiable information, an output text that encodes the one or more pieces of personally identifiable information by projecting the template characters by direct character-level mapping, such that the output text comprises encoded personally identifiable information encoded with projected template characters, and non-encoded text corresponding to non-personally identifiable information in the received input text.”
Therefore, the combination of Dattatri, Yang, and Stankiewicz does teach these limitations and the examiner’s rejection should be affirmed.

Appellant next argues “there is no teaching or suggestion in Stankiewicz of generating the output using a character-to-template mapping in which the output comprises both encoded PII encoded sic] input text.” (App. Br. 13).

In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As has been repeatedly discussed above, it is the combination of Dattatri, Yang, and Stankiewicz that teaches “generating the output using a character-to-template mapping in which the output comprises both encoded PII encoded with the projected template characters and non-encoded text corresponding to non-PII in the receive [sic] input text.” Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed.

Appellant next argues that “[e]ven combining Stankiewicz with Dattatri and Yang does not result in these features being present” because “combining the teachings of Stankiewicz with Dattatri and Yang would result in a combination where natural language processing is used on input text to identify personally identifiable information (as allegedly taught by Yang), and then replaces the characters in the personally identifiable information with replacement characters (as taught by Dattatri), where this replacement is based on a there is a one-to-one mapping of the PII to replacement characters (as allegedly taught by Stankiewicz)” and this has “no teaching or suggestion of the specific vector mechanisms of the present claims or the generation of output using a character-to-template mapping which results in an output that comprises both encoded PII and non-encoded non-PII, as recited in the present claims.” (App. Br. 13).  The examiner disagrees.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). It is further noted that a person of ordinary skill in the art is “a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-421 (2007).  
Here, Appellant appears to be over-abstracting the teachings of the references and then bolting one on to the others. However, as has been repeatedly shown above a person of ordinary skill in the art would combine the invention of Dattatri with the teachings of Yang and Stankiewicz to result in the claimed invention and for the reasons discussed in the Final Rejection. (Final Act. 4-8). 
Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed.

Regarding the rejections of claims 4-6, 8, 9, 12-15, and 18-20 under 35 U.S.C. § 103, Appellant argues that the rejection of these claims should be overturned for either the same reasons as claim 1 or for depending on such a claim. (App. Br. 14). Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed for the reasons discussed above.

Regarding the rejection of claims 4 and 12 under 35 U.S.C. § 103, Appellant states that the combination of Dattatri, Yang, and Stankiewicz fails to teach “replacing a generic vector with a template vector while maintaining the remainder of the input text as received” because “[t]here is no replacement of a generic vector with a template vector while maintaining the remainder of the input text as received [in Dattatri ¶ 16].” (App. Br. 14). The examiner disagrees.
	
suggested to one of ordinary skill in the art at the time the invention was made.”  Merck & Co., Inc. v. Biocraft Laboratories, Inc., 874 F. 2d 804, 807–808 (Fed. Cir. 1989) (Emphasis added) 
As discussed above, Dattatri discloses that a generic vector, such as “john_doe@domain.com,” is replaced with a template vector, such as “aaa_aaa@aaaaaa.aaa.” (Dattatri ¶ 16). Thus, Dattatri discloses “replacing a generic vector with a template vector.” 
Further, Dattatri discloses that this data includes a large amount of data “such as event-related data, such as interactions between a user and a user interface (e.g., dialog box selections, user entering information such as legal name, username, password, telephone number, address, account number, and the like), whether any software applications have encountered issues (e.g., crash), how often the issues have occurred, software application installation logs, data related to operating system (O/S) restarts, how often the O/S restarts occur, whether the restarts are user-initiated or initiated by the O/S, O/S memory dumps, and the like.” (Id. at ¶ 13). A person of ordinary skill in the art would recognize that this data includes both PII and non-PII data. For instance, a person could not be identified by “how often the O/S restarts” but could be identified by “telephone number.” 
Dattatri additionally states the purpose of the invention is to detect and remove “personally identifiable information.” (Id. at ¶¶1, 15). 
Finally, the examiner cannot find a single teaching in Dattatri to suggest that non-PII data should be removed.
Thus, the teachings of Dattatri would suggest to a person of ordinary skill in the art that if the purpose of the invention is to remove PII and that the data includes both PII and non-PII, only the PII would be removed and the non-PII would be maintained. As a result, Dattatri at least suggests to one of ordinary skill in the art that the replacement occurs “while maintaining the remainder of the input text .” Therefore, Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed.

C. Rejection under 35 U.S.C. § 103 Based on Dattatri, Yang, Stankiewicz, and Shinde

Regarding the rejection of claim 7 under 35 U.S.C. § 103, Appellant argues that the rejection of these claims should be overturned for depending on claim 1. (App. Br. 15). Appellant’s argument should be found unpersuasive and the examiner’s rejection should be affirmed for the reasons discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        

Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                 
                                                                                                                                                                                       /WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Final Rejection dated August 5, 2021 contains a typographical error with the provided citation of paragraph 33 instead of the correct paragraph 34.
        2 See n. 1, supra.